                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Ave., Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Fax: (702) 385-5518
                                Email: dkrieger@hainesandkrieger.com
                      12        Attorneys for Plaintiff
                                                           UNITED STATES DISTRICT COURT
                      13
                                                                DISTRICT OF NEVADA
                      14
                                RODNEY MOTT,                              Case No. 2:16-cv-01949-JCM-CWH
                      15
                                                Plaintiff,                [PROPOSED] STIPULATION AND ORDER
                      16                                                  TO EXTEND TIME FOR PLAINTIFF TO
                                         v.                               FILE REPLY IN SUPPORT OF MOTION
                      17                                                  FOR SUMMARY JUDGMENT AND
                                TRINITY FINANCIAL SERVICES, LLC;          MOTION FOR JUDGMENT ON THE
                      18        and TROJAN CAPITAL INVESTMENTS,           PLEADINGS, AND FOR DEFENDANTS TO
                                LLC,                                      FILE RESPONSES TO PLAINTIFF’S
                      19                                                  MOTION TO STRIKE AND FOR
                                                Defendants.               SANCTIONS
                      20
                                                                          [FIRST REQUEST]
                      21
                                                                          Complaint filed: August 16, 2016
                      22
                                TROJAN CAPITAL INVESTMENTS, LLC,
                      23
                                               Counterclaimant,
                      24

                      25            v.

                      26        RODNEY MOTT,

                      27                        Counterdefendant.
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                         1              Plaintiff Rodney Mott (“Plaintiff”), by and through his counsel of record, and Defendants
                         2
                                Trinity Financial Services, LLC; and Trojan Capital Investments, LLC (“Defendants”)
                         3
                                (collectively, the “Parties”) have agreed and stipulated to the following:
                         4
                                        1.      On January 8, 2020, Plaintiff filed his Motion for Partial Summary Judgment. [ECF
                         5

                         6      Dkt. 193]

                         7              2.      On January 8, 2020, Plaintiff also filed his Motion for Judgment on the Pleadings.

                         8      [ECF Dkt. 193]
                         9              3.      On January 8, 2020, Defendants filed their Motion for Summary Judgment. [ECF
                      10
                                Dkt. 189]
                      11
                                        4.      On January 10, 2020, the Court granted the Parties’ stipulation for an extension of
                      12
                                time in connection with Plaintiff’s Motion for Judgment on the Pleadings. [ECF Dkt. 200]
                      13

                      14                5.      On January 29, 2020, the Parties filed their respective Responses to Summary

                      15        Judgment. [ECF Dkt. 201, 204]

                      16                6.      On January 29, 2020, Plaintiff filed Motions to Strike and for Sanctions. [ECF Dkt.
                      17
                                205, 206]
                      18
                                        7.      The Parties’ present summary-judgment Reply deadlines are February 12, 2020,
                      19
                                and Plaintiff’s Reply deadline for his Motion for Judgment on the Pleadings is February 5, 2020.
                      20
                                Defendants’ Response deadlines to Plaintiff’s Motions to Strike and for Sanctions is February 12,
                      21

                      22        2020.

                      23                The Parties have agreed to extend time for the Parties to file their replies because Plaintiff’s
                      24        counsel has a major appellate opening brief due February 5, 2020, and will be in San Francisco for
                      25
                                an oral argument on February 12. The Parties have also agreed that extending Defendants’ time
                      26
                                to respond to Plaintiff’s Motions to Strike and for Sanctions will assist in coordination of motion
                      27
                                practice.
                      28
                                                                                2 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                       As a result, both the Parties hereby request this Court to further extend the date for the
                         1

                         2      Parties to file (1) their Replies in Support of Motion for Summary Judgment, and (2) Plaintiff’s

                         3      Reply in support of his Motion for Judgement on the Pleadings, and (3) Defendants’ Responses to

                         4      Plaintiff’s Motions to Strike and for Sanctions, until February 17, 2020.
                         5
                                       This stipulation is made in good faith, is not interposed for delay, and is not filed for an
                         6
                                improper purpose
                         7
                                       IT IS SO STIPULATED.
                         8             Dated January 31, 2020
                         9       KNEPPER & CLARK LLC                                   KOLESAR & LEATHAM
                      10
                                 /s/ Miles N. Clark                                    /s/ Michael R. Brooks
                      11         Matthew I. Knepper, Esq.                              Michael R. Brooks, Esq.
                                 Nevada Bar No. 12796                                  Nevada Bar No. 7287
                      12         Miles N. Clark, Esq.                                  Matthew D. Whittaker, Esq.
                                 Nevada Bar No. 13848                                  Nevada Bar No. 13281
                      13
                                 5510 So. Fort Apache Rd, Suite 30                     400 S. Rampart Blvd., Suite 400
                      14         Las Vegas, NV 89148                                   Las Vegas, NV 89145
                                 Email: matthew.knepper@knepperclark.com               Email: mbrooks@klnevada.com
                      15         Email: miles.clark@knepperclark.com                   Email: mwhittaker@klnevada.com

                      16         HAINES & KRIEGER LLC                                  Counsel for Defendants
                                 David H. Krieger, Esq.                                Trinity Financial Services, LLC and Trojan
                      17                                                               Capital Investments, LLC
                                 Nevada Bar No. 9086
                      18         8985 S. Eastern Avenue, Suite 350
                                 Las Vegas, NV 89123
                      19         Email: dkrieger@hainesandkrieger.com

                      20         Counsel for Plaintiff
                      21                                             ORDER GRANTING
                      22         STIPULATION TO EXTEND TIME FOR PLAINTIFF TO FILE REPLY IN SUPPORT
                      23                                 OF MOTION FOR SUMMARY JUDGMENT
                      24        IT IS SO ORDERED
                      25                                                     _________________________________________
                                                                             UNITED STATES DISTRICT COURT JUDGE
                      26
                                                                             DATED this ____ day
                                                                                    February     of _____________ 2020.
                                                                                              3, 2020.
                      27
                      28
                                                                              3 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
